Case 3:20-cv-00307-MMD-WGC

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Document 1 Filed 05/26/20 Page 1 of 57

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

for the
District of
Division
Uzoma E. Nwagwu Case No 3:20-cv-00307
) ‘(to be filled in by the Clerk’s Office) .
Plaintiff(s) ,
(Write the full name of each plaintiff who is filing this complaint. ot.
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) [V]ves L_]No
please write “see attached” in the space and attach an additional )
page with the full list of names.) ) /
-V-
) “FILED RECEIVED
Us foods | ) ~___ ENTERED ____ SERVED ON
$ foods inc ) COUNSELIPARTIES OF RECORD
)
MAY 26 2020
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please ) CLERK US DISTRICT COURT
write “see attached” in the space and attach an additional page DISTRICT OF NENA
with the full list of names.) BY: J DEPUTY

 

 

 

 

COMPLAINT FOR EMPLOYMENT DISCRIMINATION yj) COPY"

I. The Parties to This Complaint
A. The Plaintiff(s)

pasar #100 OP nate 6 /74./7,0
Vile
noc ob} 9 Up. Initlals LE

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Uzoma Nwagwu

 

 

12100 mount anderson Street, apt. 55

 

Reno

 

Nevada 89506
775-737-6657

 

 

nwagwu@aol.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known). Attach additional pages if needed.

Page | of 6
Case 3:20-cv-00307-MMD-WGC Document1 Filed 05/26/20 Page 2 of 57
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

Name Us foods

Job or Title (if known)

Street Address 9399 W. Higgins Road
City and County Rosemont

State and Zip Code Illinois 60018
Telephone Number (877) 583-9659

 

E-mail Address (if known) Kristin.coleman@usfoods.com, Sarah.pelt@usfoods.com

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (known)

 

Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 3:20-cv-00307-MMD-WGC Document1 Filed 05/26/20 Page 3 of 57

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name us foods, Reno depot
Street Address 850 N. hills blvd
City and County Reno
State and Zip Code Nevada 89506
Telephone Number (775) 971-1200

Il. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

OO Uu

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 3:20-cv-00307-MMD-WGC Document1 Filed 05/26/20 Page 4 of 57

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

TW.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A, The discriminatory conduct of which I complain in this action includes (check all that apply):

HOWOOOU

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
from November, 2015 to October, 2019

 

Cc, I believe that defendant(s) (check one):

[v]
LJ

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

HONSOOUNWS

race

 

color

 

gender/sex

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 3:20-cv-00307-MMD-WGC Document1 Filed 05/26/20 Page 5 of 57

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
Attached my eeoc complaint, text messages and emails

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

October, 2019

 

B. The Equal Employment Opportunity Commission (check one):
has not issued a Notice of Right to Sue letter.
[v] issued a Notice of Right to Sue letter, which I received on (date) 02/27/2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

60 days or more have elapsed.
C] less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 3:20-cv-00307-MMD-WGC Document1 Filed 05/26/20 Page 6 of 57

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

| want to court to order to my company to compensate me for their actions which resulted for my present
disability. | want to court to order them to compensate me for their actions to cause me to lose money, and to
compensate me for the pains i went through for four years due to their discrimation toward me. | want them to
pay me my court fees and other expense. | will settle with them in the amount of $250.00.

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 05/22/2020

Signature of Plaintiff Up

Printed Name of Plaintiff © Uzoma Nwagwu

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
Case 3:20-cv-00307-MMD-WGC Document1 Filed 05/26/20 Page 7 of 57

eo re BOE

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
Tres form is affected by the Prvacy Act of 1974 See enciosed Privacy Act [J FEPA AMENDED
Statement end other informaton before completing this form
: [x] eeoc 550-2019-02082
Nevada Equal Rights Commission and EEOC
i ‘State or local Agency f any

Narre jindicate ltr Ms. Mrs} Home Prone (inc! Area Code) Date of Birt
Mir. Uzoma E. Nwagwu (775) 737-6657 | 1970
Sreet Address City State anc ZIP Coce

12100 Mount Anderson Street, Apartment 55, Stead, NV 89506

 

Named ss the Employer. Labor Organizaton. Employment Agency. Apprenticeship Committee. or State or Locai Government Agency That | Beheve
Ocscrerunated Against Me or Others. (if more than two, fist under PARTICULARS below }

 

 

 

 

Nae No Ev.covess Members Prone No. (incite Area Code)
US FOODS INC. 500 or More (775) 971-1200
Srreet Address City. State and ZIP Code

850 North Hills Boulevard, Reno, NV 89506

DISCRIMINATION BASED ON ;Cneck aporopnate box(es) } DATE(S: DISCRIMINATION TOOK PLACE

 

Earvest Latest

[x] RACE C ] COLOR [ ] SEX [ ] RELIGION [x] NATIONAL ORIGIN 10-01-2019
[| RETALIATION [| AGE [] DISABILITY [ ] GENETIC INFORMATION

[] OTHER (Specty) [ ] CONTINUING ACTION

 

 

THE PARTICULARS ARE (/ aodittonai paper :s needed attach extra sheelis};
| was hired by Respondent on or about 19 November 2015. My current position is Delivery Truck
Driver. My current supervisor is Mr. Wade Wilkinson. Since years ago, until October 2019, when |
took a medical leave, | have been subjected to different terms and conditions of employment; for
example, employee at Respondent have been using nigger words on me and | have reported it to my
supervisor and nothing was done to stop it, employees at Respondent have been tampering with my
trailers air line equipment that was mounted under the trailer, which has resulted in my second
trailers tires blowing up at US 395 North Bishop California. Employee at Respondent always
tampered with my trailers lift gates by opening the equipment box and turning the switch to a
different position which will stop the lift gate working. Respondent has ignored safety concerns,
when | have requested chains which will help me to safely drive a double trailer during snow
weather; | have also been assigned a tractor with engine brake defect, knowing | drive through down
grades, my own tractor 2022 was assigned to the driver that reported the defect, and his 200408
which has engine brake defect was assigned to me, not only that the Respondent have assigned to
me tractors with wiper sprayer not working and a/c not working defects to me even when | reported it
as big safety violation, that | can’t see when | hit dirt because the wiper sprayer is not work,
Respondent continued forcing me to drive the defect tractor. Additionally, whenever | have cleaned a
truck that was assigned to me, they will assign it to another driver, and then give me another dirty
truck to clean. in general, Respondent has refused my request to have a safety environment, which
lead me to a fall. Thus, in October 2019, | went on medical leave.

Although, | have complained to my immediate supervisors, and several of my managers, including to
Respondents Human Resources, nothing has been done. Human Resources told me the case was

 

 

‘ want this charge filed with both the EEOC and the State or local Agency, f any | NOTARY - When necessary tor Slate and Local Agency Requirements
will advise the agencies f | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their
procedures.

 

! swear or affirm that | have read the above charge and that ¢ is true to

 

 

i deciare under penaity of penury that the above is true and correct. the best of my knowledge. information and belief
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
02/11/2020 Uzoma Egeruon Nwagwu ymontn dey yean
Date Charging Party Signature

 

 

 

 

 
Case 3:20-cv-00307-MMD-WGC Document1 Filed 05/26/20 Page 8 of 57

 

 

 

EEOC Fone § tua,
CHARGE OF DISCRIMINATION Charge Presented To: = Agency(ies) Charge No(s):
The form = etacted by whe Provacy Act of 1974 See enciosed Prvacy Act C] FEPA AMENDED
= —_— [x] Eeoc 550-2019-02082
Nevada Equal Rights Commission and EEOC

 

Szate or focal Agency, # any

 

 

closed, after four days after | emailed them that my car was hit at the employee parking lot, while my
supervisor was telling me they are still investigation the incident.

Furthermore, Respondent logged me off duty from Reno Nevada, while | was at Lee Vining, California
working, this caused me to lose money. Additionally, pallets were intentionally arranged wrongly
used to block door access, as | moved them, these would begin to fall towards me. Respondent
refused to assign help to me on job assignment that required two people to do, this result to falls, in
one incident | fall out of a trailer, the pallet that weighs close to 2000 LBS | was transferring to empty
traifer push me out of the trailer, in another incident, | fall when moving cases from frozen section
side to another trailer through frozen section side door. My hand truck was intentionally deflated, my
off duty reset time would be changed because they wanted me to show up to work early, Including
the Respondent will tell me to log off duty when | was sent to Concentra Clinic for drug test, their
actions cost me money and also denied me the needed ten hours of sleep, required by the law.
Further, warehouse would intentionally refuse to put the equipment, | needed to do my job and my
truck and double trailer will be moved out of the door. ! had to drag my equipment through the side
door, most times use the trailer back rail to move them inside the trailer. | requested for double tire
chain last year which would have helped me from being stranded on highway 395 south by snow,
such was not given to me. Respondent would intentionally assign bad equipment to me, to make me
lift equipment weighing up to 2000 pounds when ! was on doctor's restrictions not to lift above 25
Ibs. During my probation after | was hired, the Respondent extended it refusing to evaluate me or tell
me if! pass or not, within six months on my probation, Respondent employee advise me to join
union asap, according to him the Respondent was planning to fire me. Responded refused to
approved my work four days i requested off because my wife delivered through c-section, | told him
doctor want me to take those days off, H.R emailed him to give me

those days off, he later wrote up for taking those days off. Responded refused to give me lift gate
trailer, which | needed to move my 10 tractoritrailer chains inside a box to the trailer, | have to use
trailer back door rails to move those heavy metal box full of tire chains. Responded refuse to pick
my call or even call me when | was stranded on highway 395 North at Mammoth lakes California.

| believe | have been discriminated against on the basis of my national origin/race (Nigerian/Black) in
violation of Title Vil of the Civil Rights Act of 1964, as amended.

 

 

 

 

 

 

 

 

| want this charge fled with both the EEOC and the Stat: or local Agency. if any | NOTARY ~ When necessary for State and Local Agency Requirements
wil advise the agencies # | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with ther
procedures. 1 swear or affirm that I have read the above charge and that ¢ is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge. information and betief
SIGNATURE OF COMPLAINANT
SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
02/11/2020 Uzoma Egeruoh Nwagwu (month. day. pean
Care Chargng Party Signature ,
fa

 

 
Case 3:20-cv-00307-MMD-WGC Poot pnt 1 Filed 05/26/20 Page 9 of 57

| have pictures, text and emails which i kept for nearly four years i was employed by Us
Foods, Reno, Nevada branch. This will help the court understand the type of
treatments i went through.

1.

Robert Dunchee my co driver uses nigger words on me, i reported it to my
Manager Jake (LNU) he does nothing, in one of my complaint, he change the
topic towards me by asking me why are late at Mammoth Lake, | want you to be
there at 3 am, when Dunchee show up at 4 am i want his trailer to be ready to
go.

This is the picture of trailer air line emergency valve switch mounted under the
trailer, which my co driver always turn off, this is a big safety violation because i
will lose break, which makes the trailer tires to smoke, and it cause it to blow up
the tires, i could lose control and kill someone. | reported it to Paul, who claimed
they don’t even know there is air line valve under the trailer. Jeremiah my v.p
and Keith Wayland my supervisor, claimed it might be cisco doing it, and later
claimed you are not doing your pre-trip. | asked them do ij have to go under the
trailer to do my pre trip, the shop said that is emergency air line valve, we have to
call them before touching it and that trailer must be out of service return back to
Reno. The trailer is not leaking air, why should someone go under the trailer and
turn air line off, knowing it can result the trailer tire blowing up, which can cause
fatal accident. There is another air line valve switch on top, mounted on top,
visible, the one which we always turn on and off when using the trailer, why
should someone leave that one and go under the trailer to turn air line valve
switch off. Even thou their actions caused my second trailer four tires blow up on
highway 395 north at Bishop California, still they continue tampering at that
equipment.
va

Case 3:20-cv-00307-MMD-WGC ote Filed 05/26/20 Page 10 of 57

 

During winter time, my co driver at Mammoth Lake will mess with the lift gate device
box, when i show up early morning to pick the trailer, i will stand in the cold trying to
figure out what they did that make the trailer lift gate not working. On one occasions the
Bishop shuttle driver was there to help me figure it out. What they does is change lift
gate switch from one to two, if the lift gate machine is on switch one, the control switch
have to be on switch one, when they change only the control switch to two, while the
machine is on one, the lift gate will not work, most times they will flip the lift gate up, to
make my job difficult, | will stand in the winter condition, calling my supervisor or the
shop to tell me what to do, shaking and shivering, they never does that to any driver, |
am the only one they treat that way, Wade my supervisor is the one i call early morning
to telling him look like someone is messing with the liftgate. Thanks to Carlin (LNU) he
Case 3:20-cv-00307-MMD-WGC Documeat 9 Filed 05/26/20 Page 11 of 57

taught me what to do whenever they mess up with my lift gate. | am attaching my text
message with Wade my supervisor on January 2nd, 2019

 

The reason why Mammoth lake driver tamper with liftgate equipment, is to force me to
stand outside in winter at Mammoth lake California under zero decree trying to fix it,
they does that continuously until Carlin Bishop shuttle driver show me what to do
whenever it happens.
3. This is my text message to my supervisor wade, on why i need double tire chain,
i called on this issue, i spoke to them face to face, still they refuse to give me the
double tire chains. If it is another driver they will give it to him. They gave it to me
in October 2019 almost one year after i requested it. They did that because i told
court clerk during our small claim court mediation, | told them in front of the court
clerk that they want me dead. This picture will explain how urgently i want the
double tire chains.
Case 3:20-cv-00307-MMD-WGC Pocus) Filed 05/26/20 Page 12 of 57

 

Even this message did not move them, because their goal is to discriminate on
me, they feel happy whenever they hear that i am stranded on highway 395
south due to snow. Mike warehouse supervisor told me if they bought double tire
chains for me, they know what to do, put my name on it and gave them an
instruction to give it to me whenever i show up to work around 11pm. That is
how they does it whenever they want to keep tire chain for any driver.

4. Whenever a driver report defect, engine brake not working, a/c not working,
wiper sprayer not working, they will swap that truck with my truck. Attached my
text message with Wade date May 30th. 2019
Case 3:20-cv-00307-MMD-WGC Pony Filed 05/26/20 Page 13 of 57

 
Case 3:20-cv-00307-MMD-WGC, eG Filed 05/26/20 Page 14 of 57

     
          

SHE ee ie DE Bee

n to me because

The wiper spraying was not working, this truck 200030 was give
it has defect and my 200404 was given to another driver.

5. Whenever i cleaned a truck that was assigned to me, they will take it away from
me and gave another dirty truck to clean. The attached text message to Wade
my supervisor will prove that i complained about it.
Fyéd 05/26/20 Page 15 of 57

 

 

404 was not the only tractor i cleaned they will take it away from me. 2022 we
en it was assigned to me, it took me days to clean it, some of the tractors iwi
1a fo cover the big hole on the carpet floor. They gave it to Eko driver and gave me
and tater gave me 200404. After cleaning 2000404, they took it away from me
200030, After i cleaned it they also took it away from me, that’s when i stopped cle
tractor given to me. 200030 was later assigned back to me because it has a defect, wipes
was not working. What is the gain, doing the right thing while others sees it as a wey.
sinate. To discriminate someone because of who he is, is the greatest pain you can inl
, body pains can heal and forgotten, pain inflict on heart, can take long to heal, but can't

Ey

    
  
  
  
  
 
 
  
 

   

6. My Manager Jake, will sit in his office and log me off duty, while i was at Lee
vining California working. His text message where he told me he will log me off
duty proved he has be doing that to me on many occasion, because sometime i
will notice my tablet showing i am off duty, i will start to say did i log myself off
duty. He will send me to concentra for drug test and force me to log off duty. And
he will on most occasions edit my log because he wanted to show up to work
early. This is dot violation. And a big safety violation because without getting my
needed 10 hours of sleep i will head back to the road, i could fall asleep and kill
someone. Through his actions i also lose money. The attached text message he
send me, including the one i sent him will prove to the court that i am not lying.

     
 
    
 
  
  
   
   
Case 3:20-cv-00307-MMD-WGC fae Cy) Page 16 of 57

ly:ma ager log me out off duty. from hi
is. dot violation, and also against federal la

 
Case 3:20-cv-00307-MMD-WGC ment 1 Filed 05/26/20 Page 17 of 57

 

| sent this message to Jake (LNU) on January 25th, 2019. My log are been edit
almost every day. | believe this edit was coming to me because he was changing
my on duty times, and because he was resetting my time for me to show up to
work early without completing my 10 hours sleep required by law. My wife
started getting concerned and will stay awake praying for my safety because on
most occasions, my job will deny me the ten hours of sleep required by law to
reset before resuming work again. | want the court to look at it, this is a big
safety violation, this should not happen to any person.

7. My employer will force me to work on unsafe environment, i will take pictures,
asking them to do something and make it safe for me, they will no nothing, i will
spoke with them that this unsafe environment could led to a fall, they will do
nothing, until i fall. All this continuous falls which they could have prevent is the
reason | am still on disability, i might not return back to work on full duty again.
Attached are pictures and text that will show the court the type environment | am
forced to perform my daily duty on.
Case 3:20-cv-00307-MMD-WGC_ Docyment 4 Filed 05/26/20 Page 18 of 57

 

 
Case 3:20-cv-00307-MMD-WGC Document1 Filed 05/26/20 Page 19 of 57

iy”

 

 

 

 

In this picture starting from top, | used trailer rail to move my manual jack in a loaded
trailers. It is the job of warehouse to put that equipment there before they move my
trailers out of the door. That's how they treat other drivers they move their trailer out of
the door. In my case, i haul double trailers, when i showed up to work around 11 pm, on
most occasions, my double trailers is already coupled. It is a big safe violation moving
trailers that is still at the door out inorder to dock my trailer and put my manual jack
inside. If i have to dock my trailer back to the door, | have to disconnect my double
Case 3:20-cv-00307-MMD-WGC r-Document 1 Filed 05/26/20 Page 20 of 57

trailers and move a trailer out of the door before docking my trailer there. They do this
almost all the times just to make my work environment hostile to me.

ee
eed

 
Case 3:20-cv-00307-MMD-WGC “(B) Filed 05/26/20 Page 21 of 57

Sere ase teat nant ain '

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MENDOZA - 215669 VMI | 4:30 | 100243
Reno

DENNING - 206706 ED1 | 4:30 | 200402

HICKEY - 152852 EH1 | 1:30 | 1014

T BUCHANAN - 182826 JB | 3:00 | 101399

EAKING= 117383 JEt | 3:00 | 100239

BOUTEILLER - 192363 DB4} 3:30 | 200405

 

 

 

 

 
Case 3:20-cv-00307-MMD-WGC_ Document 1 Filed 05/26/20 Page 22 of 57

iy

Perr tri tia

i

 

 

 

 

 

 
Case 3:20-cv-00307-MMD-WGC Do t1 Filed 05/26/20 Page 23 of 57

 

 

 

The full pictures on top shows the truck 200405 and the trailer of a driver whose starting
time is around 3 am with pallet jack equipment, while below show time i text the images
to my supervisor, complaining to him why my job is creating hostile environment for me.

8. Attached my text messages to Paul my former transportation manager, he is
presently my current supervisor manager. | text him on a fall i had because i was
not getting help, the previous driver that did that job before me, Peter and
Case 3:20-cv-00307-MMD-WGC_ Document 1 Filed 05/26/20 Page 24 of 57

(@

Cooliee (LNU) do get help to move their stops to an empty trailer, | witness it
because i was assigned on Bishop. for. Nearly three months to cover a driver who
was out due to work related i injury.. Scott my former supervisor. told me,whenever
a Bishop shuttle driver arrived, jur p inside the trailer, help them move their stops
to the empty trailer. Scott make me ‘understand the Pallet they are. moving is too
heavy and that they need help to do that, At that time Bishop drivers get two
additional helper that assist them. ° When i itook over Bishop shuttle route from
Peter, they stop helping me. out, Bishop, drivers and their helpers will stand
outside watching me and laughing at me, refused to help me when i ask for help

for help. This resulted to the fall i had, when the pallet i was moving, pushed me

out of the trailer. Concentra clinic work comp doctor told me i was lucky i did not
hit my head on the ground because it could result to severe head i injury or death.
When i reported to Jeremiah our v. p that i am not getting any help to move my
stops. He told me if they do t want to.help.you they can contrary to scott
instruction, when he: old me Pr hen Bishop s shuttle driver arrive, you have to jump
inside the trailer and help. them outs

 

 

      
Case 3:20-cv-00307-MMD-WGC ol) we d)05/26/2Q _ Page 25 of 57

  
   
 
  
 
 
   
 

my family is what | look upon in

| because | want to return to the safe and
/ applied to us food because Hove the com
) on my job which you know. The last:
j resulted because those that's supposed. tof
Pallets to my trailer only watch and laugh at me.
“loose my life if | have hit my head on ground. But

    
     

Before i took Bishop route, other driver that does that route always get one
liftgate trailer which they use during winter to move their 8-10 semi tractor trailer
heavy tire chains to the back of the trailer through liftgate. When i was covering
up for a hustler driver, Tony our route manager told me that Bishop shutter driver
must get one liftgate, he told me they use it to move their equipments inside the
trailer. When i took over Bishop route, they stop given one liftgate trailer. | text
Paul my manager on October 16, 2016 why i need a liftgate trailer during winter
time. He refuse to give me liftgate trailer. Attached my text message to Paul.
Case 3:20-cv-00307-MMD-WGC qe: 1 Filed 9) Page 26 of 57

 

Other treatment that was directed to me at my job are, my job refused to obey
doctor’s restriction that state i should not lift above 25lbs by assigning bad
equipment to me. When my job bought ice chain grip, according to scott, H.R
ordered for ice chain grip for shoes because of my continuous falls, Paul and my
supervisor gave it to other drivers except me. When i fall due to snow a driver
told me about it, and i complained to Steve (LNU) how they gave other drivers
the ice shoe grip chains except me even thou the company order it because of
my continuous falls, that’s when they gave one to me. When i get stranded on
highway 395 south due to snow, i called my manager Paul, he pick my first call
and decline picking my other calls, i even try to reach Paul through H.R, Rodeo
Evans who promised me that she will send him email to call me still for four to six
hours he refused calling me or even picking my calls. When i manage to get my
truck and trailer out from the stranded snow. My manager Paul who monitors me
through gps, knows the truck is now moving started calling me, | tell you the
truth i am the only driver he will treat that way, and i was their only black driver at
that time. My co drivers at Mammoth Lake California, the person that mess up

~—— with my trailer liftgate, the same person that use nigger words on me, will arrange

pallets fragilely, use it to block trailers door access, knowing i have to move them
first before i will get my stops. Whenever i try moving those pallets it will start
falling towards me, i reported it to Wade and nothing was done, they continued
doing the same thing until October 2019 when i went on medical leave as a result
of work related injury that happened on 08/02/2019. During my probation after i
was hired, when it was time for them to review me Paul extended it one more
month, six month on my probation my co driver by the name David (LNU)
advised me to join the union as soon as possible according to him, Paul was
planning to fire me, the reason why he couldn't do it was because they are still
looking for drivers. Even when H.R send Paul email to give me some days off,
Case 3:20-cv-00307-MMD-WGC Decument1 Filed 05/26/20 Page 27 of 57

IF

because i needed it to be with my wife that had a baby through c- section, and
doctors instructed me to take those days off. Paul wrote me up for taking those
days off. When the union intervene on my behalf, Jeremiah our v.p tear up all
those write up. | have text messages and email to support my complaint.

 

 

 

 

 

 

 

 

 

 

 

 

 

 
20-cv-00307-MMD-WGC Docum

Case 3

+ ;" 0 mn) Page 28 of 57

x

 

Ne

take

 

lets will fall

i

Q. |

eS
a
see yet ee coe

ee
  
 

Case 3:20-cv-00307-MMD-WGC Document 1 d 05/26/20 Page 29 of 57
>) )

| asked them to make this environment safe for me, they did nothing. This led to the fall

i had on 02/07/2019.

was.

the rout they started copoing tt Marth Lake, Ca. Ia care ee on
go under the trailer with hampered hitting the trailers brake that is freezened. \_
a0 to my supervisor and manager that this is unsafe, nothing is done, Wet etal

 

| have other pictures to show the type of unsafe environment i am forced to perform my
duty. | called this one hostile environment, because my job is the one making it hostile
and difficult for me to do my duty.
Case 3:20-cv-00307-MMD-WGC Document1 Filed 05/2620 Page 30 of 57

nS

 

 

 

 
Case 3:20-cv-00307-MMD-WGC ent 1/Filed 05/26/2Q Page 31 of 57

sS

 
Case 3:20-cv-00307-MMD-WGC Docu

"Ge Filed 02426/20 Page 32 of 57

 

aot,

 

 
Case 3:20-cv-00307-MMD-WGC_ Document "ED Page 33 of 57

 
Case 3:20-cv-00307-MMD-WGC ey et Page 34 of 57

 
Case 3:20-cv-00307-MMD-WGC Document 1 Fited 0 a> ge 35 of 57

 
Case 3:20-cv-00307-MMD-WGC Dogument 1, File 2) Page 36 of 57
.- “At : ae >. ar : )

 
Case 3:20-cv-00307-MMD-WGC (24) 1 Filed 05/26/20 Page 37 of 57

This is picture of my red kia, my co worker hit it and run away on July 12th, 2019.
Camera every where, g sensor camera mounted at employee parking lot. On
that day Paul my manager went upstair to check camera, after one hour while i
am at downstair at warehouse waiting for him, when he came down he did not
even talk to me. When i was making police report, the same person that refused
to talk to me came to me and said, this is private property, police will not show
up. They never sit me down and tell me the outcome of their investigation. | hold
them responsible for the stree it cause me which i am attributing as the cause for
the work related fall i had on 08/02/2019. Their defence at small claim court why
they refused showing me the suspected truck on the hit and run was because i
will report his plate number to police. Their action protecting a suspect in hit and
run made me to fear for my life and that of my family, that made me to file eeoc
complaint on my job. | said if i did nothing, this discrimination and hostile act
might led to them targeting me on hit and run with their cars, and my job will
make the cameras disappear.

| have other pictures and emails i am attaching. On March 26, 2020, i started
making effort to negotiate with my job. According to them they are still
investigation all my complaint. | have from now to May 27th, 2020 to file a law
suit or i will not suit them on this matter any more. | am ready to talk with my job,
| don’t want this law suit but | am afraid they might hold up their investigation until
iam run out of suing them.
Case 3:20-cv-00307-MMD-WGC (20) Filed 05/26/20 Page 38 of 57

 
doz y

Case 3:20-cv-00307-MMD-WGC ve (3 Filed 05/26/20 Page 39 of 57

 

Robert Dunchee Mammoth Lake driver will not only blocked the trailer door assets with pallets

ae ee tte nN a be Ale nk IE ERIE eel en

ane fagis patict) thet Eu cwien tu try te jerk it up. He will on most occasions turn those
pallets upside down so that i i can't jerk them up, now i have to use hand lift each of them and
move them out of the d227 nrtet herautt inert thsts drrr nonet ts art mer tenae

v
Case 3:20-cv-00307-MMD-WGC Document 1 Filed 05/26/20 Page 40 of 57

TAH tions e ory

 

The two trailer are not equal, i have to move my loads with help, with manual jack to those that

type of work condition.

 
Case 3:20-cv-00307-MMD-WGC ees. ) 05/26/20 Page 41 of 57

 

They always hide the good jack and Keep only the bad ones for me, this jack ce can’t even: sn jerk up
a pallet; They want me to move pallets weighing up to 2000 Ibs, still they will lglve me bad jack
to use in h moving those heavy pailets, some of them are water. De
Case 3:20-cv-00307-MMD-WGC ees ry" 05/26/20 Page 42 of 57

 

This picture show the effort i put to clean whichever truck that assigned to me, this truck was full
of dirt, including cigarette drop every where. They will tell me this truck is assigned to you, and
i will ask them, are you not going to take it after i clean them and assign it to another driver.

They will say this one is assign to you, we will not take it away. After i cleaned it, they will take it
away from me.
Case 3:20-cv-00307-MMD-WGC_ Docu t Ned 05/26/20 Page 43 of 57

 
Case 3:20-cv-00307-MMD-WGC (ev 1 Filed 05/26/20 Page 44 of 57

 

Just to discriminate on me, they will make me use trailer rail to move my manuel pallet jack
inside.
Case 3:20-cv-00307-MMD-WGC “aay 05/26/20 Page 45 of 57

 
Case 3:20-cv-00307-MMD-WGC Dgeument1 Filed 05/26/20 Page 46 of 57

25)

 
Case 3:20-cv-00307-MMD-WGC (37 1 Filed 05/26/20 Page 47 of 57

34)

 

The use pallets, including fragile pallets whenever you try to jerk them to will start to fall on you
to block door assets. . . ms
Case 3:20-cv-00307-MMD-WGC Do Go) Filed 05/26/20 Page 48 of 57

 
Case 3:20-cv-00307-MMD-WGC 7) Filed 05/26/20 Page 49 of 57

 

Those pallets i have to move inside the trailers with no help, some of them water pallets full of

water which is move heavy, i am given manual jack, no help, this pallets weighs up to 2000 Ibs
or more.
1/22/2020 Case 3:20-cv-00307-MMD-WGC_ DocéPnornet? 2AAFd 05/26/20 Page 50 of 57 (1

From: Uzoma Nwagwu <nwagwu@aol.com>
To: hrops <hrops@usfoods.com>; nwagwu <nwagwu@aol.com>
Subject: employee id 201667
Date: Mon, Jul 15, 2019 3:36 pm

Attachments: IMG_20190712_ 113718397 jpg (1690K), IMG_20190712_113530703.jpg (4780K), IMG_20190712_113607546.jpg
(2375K)

 

My name is Uzoma Nwagwu, delivery driver with us foods reno, Nv depot. My route is shuttle driver Mammoth lakes, Ca.
On 07/11/19 around 11 pm i arrived for my delivery as shuttle driver to Mammoth Lakes, California. Around 11:30 on
07/11/19 i departed Reno for Mammoth lakes, Ca. Around 9 am on 07/12/19 i returned back to Reno, after my paper
work. Around 10:47am, i noticed that my red kia 2003 which i parked at employee parking lot, there is cameras around. |
noticed that someone possible an employee hit my car at the parking lot, left no note and did not inform any supervisor that
he hit someone's car. | reported it to one of my manager Paul. He said he will look the camera, an hour later, he came
down from upstair and said nothing to me, he even prevent like i did not report anything to him. i walked to H.R office no
person to speak before i decided to call my insurance. | was told to call police and make report which i did online. | later
reported this incident to my direct supervisor Wade, he told me he will check the camera, and he did not call or text of what
he find out. i have to text him and he told me he saw nothing, and later he change his story and said camera was bad, i
can't tell. | was 6nce advised by my co driver to call H.r and to report it to union, may be someone might check the
camera, and might find something. included is the pictures i took on 07/12/19, also included is the picture of ford blue car
that look like it hit something, it bumper falling out. | took the picture but i am not sure if the car it hit or whatever it hit is

mine.

 

 

 

| 3Attached Images

 

  

https://mail.aol.com/webmail-std/en-us/PrintMessage 1/2
1/22/2020 Case 3:20-cv-00307-MMD-WGCEmitipygstig HENGE 7 ISS HieAao (RS ABP Page 51 of 57 (2)

From: HR Shared Services <hrops@usfoods.com>
To: nwagwu <nwagwu@aol.com>
Subject: FW: employee id 201667 ISSUE=389189 PROJ=4
Date: Fri, Jul 19, 2019 10:48 am

 

When replying, type your text above this line.

 

Notification of Case Change

Case: FW: employee id 201667
Case Number:389189

Status:Closed

Description:
Entered on 07/19/2019 at 12:47:32 CDT (GMT-0500) by Kathryn Younglove:
Hello Uzoma,

I am very sorry to hear this has happened to you.
For any additional assistance you can call the check-in line at 888-310-7716.

Thank you!

HR Shared Services

9399 W. Higgins Road Suite 100 | Rosemont, IL 60018
Call Center: 855.873.2468

Hours: Monday: Friday 8am-5pm CST

HROps@usfoods.com

US Foods
WE HELP YOU MAKE IT™

Entered on 07/16/2019 at 08:12:35 CDT (GMT-0500) by hrops@usfoods.com:
From: Uzoma Nwagwu <nwagwu@aol.com>

Sent: Monday, July 15, 2019 5:36 PM

To: Shared, HR Operations <HROps@usfoods.com>; nwagwu@aol.com
Subject: employee id 201667

Email from external source. Do not click links or open attachments unless you know the content is safe.

My name is Uzoma Nwagwu, delivery driver with us foods reno, Nv depot. My route is shuttle driver
Mammoth lakes, Ca. On 07/11/19 around 11 pm i arrived for my delivery as shuttle driver to Mammoth
Lakes, California. Around 11:30 on 07/11/19 i departed Reno for Mammoth lakes, Ca. Around 9 am on
07/12/19 i returned back to Reno, after my paper work. Around 10:47am, i noticed that my red kia 2003
which i parked at employee parking lot, there is cameras around. I noticed that someone possible an
employee hit my car at the parking lot, left no note and did not inform any supervisor that he hit someone's
car. I reported it to one of my manager Paul. He said he will look the camera, an hour later, he came down
from upstair and said nothing to me, he even prevent like i did not report anything to him. i walked to H.R
office no person to speak before i decided to call my insurance. I was told to call police and make report
which i did online. I later reported this incident to my direct supervisor Wade, he told me he will check the
camera, and he did not call or text of what he find out. i have to text him and he told me he saw nothing, and
later he change his story and said camera was bad, i can't tell. I was once advised by my co driver to call H.r

https://mail.aol.com/webmail-std/en-us/PrintWessage 1/2
1/22/2020 Case 3:20-cv-00307-MMD-WRUCEmaogselin ROEE7ISSHESAIOB ROLE Page 52 of 57 ( >)

and to report it to union, may be someone might check the camera, and might find something. included is the
pictures i took on 07/12/19, also included is the picture of ford blue car that look like it hit something, it
bumper falling out. I took the picture but i am not sure if the car it hit or whatever it hit is mine.

This email message and any attachments are for the sole use of the intended recipient(s) and may contain
information that is confidential or proprietary to US Foods. If you have received this message in error, please
notify the sender by reply, and delete all copies of this message and any attachments.

Current Assignees: HR Operations, Kathryn Younglove
CC(s):

This email message and any attachments are for the sole use of the intended recipient(s) and may contain
information that is confidential or proprietary to US Foods. If you have received this message in error, please
notify the sender by reply, and delete all copies of this message and any attachments.

https://mail.aol.com/webmail-std/en-us/PrintMessage 2/2
1/22/2020 Case 3:20-cv-00307-MMD-WGC_ Docufivbenion menjipeq] 05/26/20 Page 53 of 57

From: Uzoma Nwagwu <nwagwu@aol.com>

To: teamsters533 <teamsters533@sbcglobal.net>; gary <gary@teamters533.net>; gary <gary@teamster533.org>
Subject: Fwd: union member

Date: Mon, May 16, 2016 12:36 pm

(¢)

 

——-Original Message--—-

From: Uzoma Nwagwu <nwagwu@aol.com>
To: gary <gary@teamster533.org>

Cc: nwagwu <nwagwu@aol.com>

Sent: Mon, May 16, 2016 12:32 pm

Subject: union member

Hi gary,
My name is Uzoma Nwagwu, employee of us food Reno, NV depot. my employee id # 201667. My follow employee told
me to send you email or call, to find out if iam a union member. my pay check shows union fees is being deduct. he said

iam suppose to sign some paper work with union. he asked me if i pass my probation, i told him i don't know, this month
is my six month with us food, i don't think i am still on probation.

https://mail.aol.com/webmail-std/en-us/PrintMessage 4/1
1/22/2020 Case 3:20-cv-00307-MMD-\W2erta NwaguunsfeodtemployeboReGnyy Bench. Page 54 of 57

From: Uzoma Nwagwu <nwagwu@aol.com> ( 3
To: teamsters533 <teamsters533@sbcglobal.net>; nwagwu <nwagwu@aol.com>
Subject: Uzoma Nwagwu, usfood employee. Reno NV branch.
Date: Fri, Sep 2, 2016 12:15 pm

 

Sir,

| am now getting concern on the way things is going on with my job since i am employed with us food. At our branch in Reno
Nevada, i am the only black driver driving for them, that is not my concern. What is worrying me a lot is, the same manager
that want me to understand that safety is their number one goal, write me up because i was not running with their loads in the
hand truck under snow and ice, weeks later i fall due to ice, which they blame me for it, now saying you should have be
moving slowing if the place is full of ice. When i started running their Bishop shuttle, i Br my manager that i don't get any
help whenever i am taking my loads which is sometime eight stops on three big pallets. They did nothing on that, until i fall out
of a trailer when i was taking my loads. Now i am blame again saying i did not ask for help. Even recently i text him tell him
on the same issue of safety, when he called me to his office i told him no person help me in moving my load to my trailer,
reminding him the same thing nearly cost me my life. Few days ago, when my wife delivered, i text my manager on the good
news, and told him i am taking that day off, later update him on days i needed off because i am the only one taking care of my
wife and kids now. He did not reply my text till Sunday after two days telling me to call a claiming number which he knows i
did not qualify for any claim since i have not been with us food for one year. Since that day till now he refuse to answer my
call or reply my text, which force me to go to HR on the issue, HR have to email him on the days i requested off due to family
emergency. | am afraid that my job is on the line, and i want the union to know everything i went through.

Uzoma Nwagwu
us food employee

https://mail.aol.com/webmail-std/en-us/PrintMessage 1/4
1/22/2020 Case 3:20-cv-00307-MMD-Vetateon euxseutetl believe | amitiscrinag 6 de>. Page 55 of 57
From: Uzoma Nwagwu <nwagwu@aol.com> [ 4)

To: michael <michael@teamsters533.org>
Cc: nwagwu <nwagwu@aol.com>
Subject: Update on my route/ | believe i am discrimate on my job.
Date: Thu, Oct 26, 2017 8:05 pm

 

Hi Michael,

Maybe communicating to you through email is the best way to express myself. | have spoken to you on issues concerning
not getting help whenever i take my load at Bishop California, and on that of my route being taken away from me. | have
spoken to you on issue of my manager at that time Paul, disregarding my safety, which has resulted to many falls i had at my
job. Some of them which i did not discuss with you are, when my truck and my double trailers was stranded on snow at
Mammoth California on my way to my stop at June lake California, when i called my manager Paul on the issue, the only
thing he asked me was have i finish my stop, then he stop picking my calls for four hours, until | text him that he only care of
stops rather than the safety of his own driver, i even called H.r for help because my manager is not picking my call that iam
stranded on snow. The other thing that happen to me is someone i don't know maybe my follow driver started going under
the trailer to turn the air line off, this cause a big incident that resulted to tailers four tires blow out/ burst. This issue might
look like nothing but it can cause accident which could be fatal. When i started going under the trailer to make sure the air
line is not tum off, i was given a trailer that has the air line bolt taken out, i did not know i was loosing air until when i was on
Carson city heading to Bishop, i even went under the trailer and take picture of it as evident. Per Jeremiah, wayland as
witness, it is now a choice if Bishop driver don't want to help they can, | am suppose to find a way to take my loads and also
make back to Renon on time. | don't ask for help any more because it is waste of time.

On the issue that brought me to union office on Monday was, my route is now updated, livermore has stops, and that's ok with
me. | called Steve Saffer and told him the possibility of me running out of time while doing stops up to 200 cases on livermore
route, he told me that if i can't make it back with those stops to Reno depot he will take my route from me. That upset me and
i told him he can't do it, it is his job to do the math, if i follow all the dot rules to be on duty whenever i am sorting out my
equipments, loading loads to my trailer, looking for invoice that confirmed those loads is going to livermore, doing my pre trip,
waiting for ces and livermore to load me, dropping trailer and hooking up another trailer, doing pre trip on my new trailer,going
through california on 55 miles per hour, going through upgrades and down grades with loads, going through California traffic,
including taking my lunch and breaks. I did all this yesterday without stops, i made it Reno depot with 50 minutes left on my
14. If i believe i am personally being picked on and discriminated i can file complain or lawsuit on it. You remembered that i
was written up take taking four of my work off because my wife had a baby which you help to resolved, do you know i lost my
8 days personal day off because i was mislead that the only benefit i have was one week vacation which i was given this year
because according to them all days has been taken. Mike my new manager said he will look into it, but no promise of
anything.

https://mail.aol.com/webmail-std/en-us/PrintMessage 1
112212020 Case 3:20-cv-00307-MMLREARG S>meone tit myccatalusthodaemplbyeeg rites stage 56 of 57
From: Uzoma Nwagwu <nwagwu@aol.com>
Sent: Monday, July 15, 2019 5:00 PM

To: michael@teamsters533.org
Subject: Re: Re: someone hit my car at usfoods employee parking lot

Ok sir, i only want to know who did it.

-----Original Message-----

From: Michael Sealy <michael@teamsters533.org>
To: UZoma Nwagwu <nwagwu@aol.com>

Cc: Michael Sealy Sr <michael@teamsters533.org>

Sent: Mon, Jul 15, 2019 04:49 PM

Subject: Re: someone hit my car at usfoods employee parking lot

| will request to view it if you like. | don’t know why they would not allow you to see it.

Sent from my iPhone

On Jul 15, 2019, at 1:32 PM, Uzoma Nwagwu <nwagwu@aol.com> wrote:

Hi Michael,

Someone hit my 2003 red kia at us food employee parking lot. i noticed it around 10:47 am on 07/12/19. |
spoke to Paul, he said he will check camera, i waited for an hour, as he came down from upstair he said
nothing to me. | called my insurance and made police report. later text wade my direct supervisor he said he
will check camera. Today i text him again and he said he saw nothing, then later change his story, now
saying camera is not clear, i can't tell anything. They don't want me to see the camera, even when i was

calling police, Paul said this is private property they will not come. That's when i starting feeling he is

protecting someone. | wanted to look for a lawyer but someone told to notified union first. That's what i am

doing now.

https://mail.aol.com/webmail-std/en-us/Printvessage

g

2/2
v
12212020 Case 3:20-cv-00307-MM DR ARS Gomeorhitimesat at ushots drE/SEVaAENG lage 57 of 57 (Sj

From: Michael Sealy Sr. <michael@teamsters533.org>
To: 'Uzoma Nwagwu' <nwagwu@aol.com>
Subject: RE: Re: someone hit my car at usfoods employee parking lot
Date: Fri, Jul 26, 2019 11:57 am

 

Uzoma, I think you’ll be fine regarding the evidence. The company is not going to delete it as it is paramount to
our situation. Let’s wait till he gets back.

Michael J. Sealy Sr. — Vice President
Teamsters Local 533

1190 Selmi Dr. Ste. 100

Reno, NV. 89512

Office: 775-348-6060 x 103

Cell: 775-720-1239

From: Uzoma Nwagwu <nwagwu@aol.com>

Sent: Friday, July 26, 2019 11:41 AM

To: michael@teamsters533.org

Subject: RE: Re: someone hit my car at usfoods employee parking lot

Hi Michael, I saw the camera. I saw the truck that hit my car with Wade. The story they are telling me is, he
work at warehouse night and that he's on vacation. They said he will return back on Sunday, nowthey are saying
he will return back Thursday yesterday. no information to me yet . It is now three wks. I am afraid the video
might delete itself automatically, since they are saving it.

 

On Tuesday, July 16, 2019 Michael Sealy Sr. <michael@teamsters533.org> wrote:

Uzoma, | spoke with Jeremiah. He is still investigating and will certainly show you the video. He will be
speaking with you soon

Michael J. Sealy Sr. — Vice President
Teamsters Local 533

1190 Selmi Dr. Ste. 100

Reno, NV. 89512

Office: 775-348-6060 x 103

Cell: 775-720-1239

https://mail.aol.com/webmail-std/en-us/PrintMessage 1/2
